Citation Nr: 1447069	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-08 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Missouri


THE ISSUE

Entitlement to payment or reimbursement for the costs of medical treatment provided at Baptist Hospital in Gulf Breeze, Florida, on June 9, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






INTRODUCTION

The Veteran had active service from June 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Medical Center (MC) located in Biloxi, Missouri.


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2. The Veteran received treatment at Baptist Hospital on June 9, 2011 for a sore throat and problems swallowing and talking; he was diagnosed with pharyngitis. 
 
3. The evidence does not show that the treatment the Veteran received at Baptist Hospital on June 9, 2011 was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.
 
4. A VA facility was feasibly available at the time he sought treatment at Baptist Hospital; the evidence does not show that an attempt to use the VA facility would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from emergency care provided at a non-VA facility on June 9, 2011 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.       §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code. The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that such law is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of medical expenses. 

In this case, a letter sent to the Veteran in November 2011 informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining private medical records. 

Therefore, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

Analysis

The Veteran seeks reimbursement of expenses incurred on June 9, 2011 when he sought treatment at Baptist Hospital in Gulf Breeze, Florida, for a sore throat and problems talking and swallowing.  He avers that emergency medical care was required and that he could not get to a VA medical center for treatment.  He believed that his condition was emergent.

In general, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. 		 § 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49.

In this case, the Veteran is not service-connected for any disabilities, nor is he a participant in an eligible rehabilitation program.  Thus, payment or reimbursement of medical expenses pursuant to 38 U.S.C.A. § 1728(a) must be denied.
The Board will next consider whether payment or reimbursement for emergency services for non service-connected conditions in non-VA facilities is authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-100 8 (2013).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002 (2013).

The criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board points out that, effective October 10, 2008, portions of the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1728 to provide the same definition of the term "emergency treatment" as in 38 U.S.C.A. § 1725(f)(1).  The definition of emergency treatment, in pertinent part, means medical care or services rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health. 38 U.S.C.A. § 1725(f)(1)(B).  The new law also amends 38 U.S.C.A. § 1725 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied. Specifically, the word "may" in both statutes was changed to "shall."

Additionally, the existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.1002 (2013).  Under the provisions of 38 C.F.R. § 17.53 (2013), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities. 38 C.F.R. §§ 17.52 and 17.53 (2013).  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c) (2013).

Based upon a review of the record, the Board finds that the criteria for reimbursement or payment of medical expenses are not met under 38 U.S.C.A.        § 1725 because such services were not rendered in a medical emergency and VA facilities were feasibly available.  

The Veteran went to Baptist Hospital on Thursday, June 9, 2011 for a sore throat. Payment of the medical expenses incurred on this date is not in dispute. 
The emergency room record states that upon arriving at Baptist Hospital, the Veteran reported that his condition started with a sore throat four days ago.  He complained that it hurt when trying to talk or swallow.  Associated symptoms included a sore throat and fever.  Review of systems was normal and upon physical examination, he appeared well, non-toxic, and in no apparent distress.  He was treated with prescribed medications.  The diagnosis was acute pharyngitis.  He was discharged in stable condition.  The Veteran was also noted to be legally blind.  

The Veteran contends that he sought emergent care for several reasons.  He first stated that he lives in a rural area where there is no transportation.  He further asserts that he was unable to drive because he is legally blind and that he was in so much pain that he could not stand a 30 to 40 minute ride to the nearest VA clinic and subsequently, having to wait to be seen.  He also alleges that when he called the nearest VA clinic to schedule an appointment, he was told by staff to go to the emergency room.

The Board finds that, although the Veteran is legally blind and required transportation assistance, the evidence does not show that treatment for his condition was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1)(B).  The Board stresses that the Veteran reported the onset of his sore throat and difficulty swallowing as Sunday, June 5, 2011.  However, he waited until Thursday, June 9, 2011, to seek treatment at an unauthorized facility.  Thus, given the delay between the onset of symptoms and the date of treatment, there is no indication that such treatment was rendered in a medical emergency and it could not be reasonably argued that a prudent layperson would expect delay in seeking such treatment would have been hazardous to life or health.

The Board notes that during the time period in question, e.g. the date of onset of the sore throat and treatment on June 9, 2011, the Veteran was living approximately 12 miles from the Pensacola Vet Center and the Joint Ambulatory Care Center, both located in Pensacola, Florida.  Although the Baptist Hospital in Gulf Breeze, Florida was located approximately 6 miles from his home, the Board finds that the Veteran had three days during which he could have sought treatment at any of the nearby VA facilities.  Furthermore, the Veteran was not transported by ambulance, indicating that he had someone else drive him.

Under these circumstances, the Board finds that VA facilities were feasibly available and that there was no attempt by the Veteran to use them on or prior to June 9, 2011.

However, regardless of whether the Federal facility was unavailable in this case, the Board finds it significant that the Veteran did not experience a medical emergency of such nature that delay in seeking immediate medical attention would have been hazardous to life or health.

Based on the foregoing, the Board finds that the claim for payment of unauthorized medical expenses the Veteran incurred for treatment at Baptist Hospital in Gulf Breeze, Florida, on June 9, 2011 must be denied as his treatment was non-emergent and VA facilities were feasibly available.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at Baptist Hospital in Gulf Breeze, Florida, on June 9, 2011 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


